Title: From Thomas Jefferson to Gideon Granger, 31 October 1801
From: Jefferson, Thomas
To: Granger, Gideon


Dear Sir
Washington Oct. 31. 1801.
Your favors of the 25th. & 26th. inst. came to hand last night. I feel with great sensibility the domestic obstacles which embarras your mind on the subject of a removal to this place. but nobody knows better, because no one has encountered more steadfastly, the formidable phalanx opposed to the republican features of our constitution. to bear up against this, the talents & virtue of our country must be formed into phalanx also. my wish is to collect in a mass round the administration all the abilities, & the respectability to which the offices exercised here can give employ. to give none of them to secondary characters. good principles, wisely & honestly administered cannot fail to attach our fellow citizens to the order of things which we espouse. under this view of the circumstances in which we are placed, we cannot dispense here with your aid. besides the preference which the general objects claim over those merely local, I cannot but believe that the rectification of public opinion even in Connecticut could be more promoted by you from hence, by disseminating correct information, than by your action there. you ask whether it would be necessary for you to come on immediately. the sooner the better certainly, because Colo. Habersham retires, I believe, this day. how far the principal deputy (a rank federalist of your state) can conduct the business by himself I know not. but I should think it better for you to come as soon as possible, qualify & possess yourself of the office and having obtained a sufficient view of it’s business to judge how long you could be spared from it, return then for a while to make your ultimate arrangements at home. it is now 5. weeks to the meeting of Congress. it will occur to you as very desireable that you should be finally fixed here before their meeting. if you find it better to make your final arrangements before you come, be so good as to inform me. Accept assurances of my constant esteem & respect
Th: Jefferson
